


        
EXHIBIT 10.2


AMENDMENT NO. 2
TO
AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June
10, 2011 (this “Amendment Agreement”), among TIMBERLANDS II, LLC, a Delaware
limited liability company (“Wells Timberland”), WELLS TIMBERLAND OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Wells Partnership”; Wells
Timberland and Wells Partnership each a “Borrower” and together, the
“Borrowers”), the various other Loan Parties (as hereinafter defined) parties
hereto, the various financial institutions parties hereto (collectively, the
“Lenders”), and COBANK, ACB, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrowers, Wells TRS Harvesting Operations, LLC, Wells Timberland
REIT, Inc., Wells Timberland TRS, Inc., Wells Timberland HBU, LLC (such
entities, together with the Borrowers, collectively, the “Loan Parties”), the
Lenders and the Administrative Agent are parties to that certain Amended and
Restated Credit Agreement, dated as of March 24, 2010 (as amended by that
certain Amendment No. 1 to Amended and Restated Credit Agreement, dated as of
June 29, 2010, the “Existing Credit Agreement”);
WHEREAS, the Loan Parties have requested that, as of the Amendment Effective
Date (as hereinafter defined), the Existing Credit Agreement be amended as set
forth in this Amendment Agreement; and
WHEREAS, pursuant to Section 11.1 of the Existing Credit Agreement, the
Administrative Agent and the Lenders are willing, subject to the terms and
conditions hereinafter set forth, to make such amendments;
NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:
ARTICLE I


DEFINITIONS


SECTION 1.1. Certain Definitions. The following terms (whether or not
underscored) when used in this Amendment Agreement shall have the following
meanings:


“Administrative Agent” is defined in the preamble.
“Amended Credit Agreement” is defined in Article IV.




--------------------------------------------------------------------------------




“Amendment Agreement” is defined in the preamble.
“Amendment Effective Date” is defined in Section 5.1.
“Borrower(s)” is defined in the preamble.
“Existing Credit Agreement” is defined in the first recital.
“Lenders” is defined in the preamble.
“Loan Parties” is defined in the first recital.
“Pay Proceeds Letter” is defined in Section 5.1.
“Wells Partnership” is defined in the preamble.
“Wells Timberland” is defined in the preamble.
SECTION 1.2. Other Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used herein (including in the preamble and recitals
hereto) have the meanings provided for in the Existing Credit Agreement.


ARTICLE Ii


AMENDMENTS


SECTION 2.1. By this Amendment Agreement, the following definitions amend and
restate their corresponding definition in Section 1.1 of the Existing Credit
Agreement in their entirety:


“Fixed Charge Coverage Ratio” means the ratio derived on any measurement date by
dividing for the most recent four Fiscal Quarters ending on such measurement
date, (a) EBITDA for Wells REIT, calculated on a consolidated basis less all
capital expenditures paid by Wells REIT on a consolidated basis less any
dividends or distributions paid by Wells REIT on a consolidated basis but not
including any accrued dividends paid as part of any permitted preferred stock
redemption by (b) Interest Expense.
“Loan to Value Ratio” means, as of the Funding Date, the close of any Fiscal
Quarter thereafter, and the date of the sale or acquisition of any Real
Property, as applicable, the ratio, expressed as a percentage, of (a) the
outstanding principal amount of the Loans less the amount of funds contained in
the Working Capital Account as of such measurement date less the amount of funds
contained in the Receipt Account pursuant to Section 9.3(a)(vii)(B)(3) or (C)(4)
as of such measurement date, to (b) the Value of the Timberlands.
“Note” means, as the context may require, either a Revolving Note or a Term
Note.




--------------------------------------------------------------------------------






“Required Lenders” means, at the time any determination thereof is to be made,
Lenders who are not Defaulting Lenders and who hold in the aggregate more than
51% of the sum of (i) the then aggregate unused Commitments plus (ii) the unpaid
principal amount of the Notes (excluding the unused Commitments and aggregate
unpaid principal amount of Notes held by Defaulting Lenders).
“Revolving Loan” is defined in clause (c)(i) of Section 2.1.1.
“Revolving Loan Commitment” is defined in clause (c)(i) of Section 2.1.1.
“Timber Leases” means, collectively, the LTC Lease, the PLM Leases, and any
other lease, sublease or license of real estate by Wells Timberland pursuant to
Section 7.2.8(c) or otherwise, together with any replacement thereof.
“Timber Lease Termination Proceeds” the gross cash proceeds received by either
of the Borrowers or any other Loan Party with respect to the termination or
other disposition of any PLM Lease or any portion of the LTC Lease or any other
Timber Lease.
“Value of the Timberlands” means, with respect to the Real Property, the
appraised value thereof as determined by the appraisal dated September 22, 2010,
or the most recent appraisal delivered thereafter; provided, however, that such
value shall be reduced or increased from time to time upon the sale or
acquisition of any Real Property over certain thresholds as provided in clause
(w) of Section 7.1.11 and shall be reduced from time to time upon the
termination of Timber Leases over certain thresholds as provided in clause (x)
of Section 7.1.11.
SECTION 2.2. By this Amendment Agreement, the definition of “Revolving Loan
Facility” is deleted from Section 1.1 of the Existing Credit Agreement in its
entirety.


SECTION 2.3. By this Amendment Agreement, the follow definitions are added to
Section 1.1 of the Existing Credit Agreement in the appropriate alphabetical
order:


“Amendment Effective Date” has the meaning given to such term in that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of June 10,
2011, by and among the Loan Parties, the Administrative Agent and the Lenders.
“Applicable Commitment Fee Rate” means (a) 0.500% per annum, if the Loan to
Value Ratio is equal to or greater than 45%, (b) 0.375% per annum, if the Loan
to Value Ratio is equal to or greater than 35% and less than 45%, and (c) 0.250%
per annum, if the Loan to Value Ratio is less than 35%. The Loan to Value Ratio
used to compute the Applicable Commitment Fee Rate shall be the Loan to Value
Ratio most recently calculated and reported pursuant to clause (e) of Section
7.1.1 or clause (w) or (x) of Section 7.1.11, as applicable; changes in the
Applicable Commitment Fee Rate resulting from a change in the Loan to Value
Ratio shall become effective upon delivery by Wells Manager to the
Administrative Agent of a new Compliance Certificate, as required by clause (e)
of Section 7.1.1 and upon the delivery by Wells Manager to the Administrative
Agent of an updated Loan to Value Ratio, as required from time to time by clause
(w) or (x) of Section 7.1.1. If Wells Manager shall fail to deliver a Compliance
Certificate with respect to a Fiscal Quarter




--------------------------------------------------------------------------------




as and when required pursuant to clause (e) of Section 7.1.1, the Applicable
Commitment Fee Rate, from and including the date it was required to deliver such
Compliance Certificate to but not including the date Wells Manager delivers to
the Administrative Agent a Compliance Certificate with respect to such Fiscal
Quarter, shall conclusively be presumed to equal the highest relevant Applicable
Commitment Fee Rate set forth above. The Applicable Commitment Fee Rate shall be
automatically increased to the highest Applicable Commitment Fee Rate set forth
above during all periods of time in which any Event of Default has occurred and
is continuing.
“Commitment Fee” is defined in Section 3.3.
“Commitment Termination Event” means (a) the occurrence of any Default described
in clauses (a) through (d) of Section 8.1.7 or (b) the occurrence and
continuance of any other Event of Default and either (i) the declaration of the
Loans to be due and payable pursuant to Section 8.3 or (ii) the giving of notice
by the Administrative Agent, acting at the direction of the Required Lenders, to
the Borrowers that the Commitments have been terminated.
“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender on Schedule II hereto or in a duly executed Assignment
and Assumption, as such percentage may be adjusted from time to time pursuant to
each Assignment and Assumption executed and delivered pursuant to Section 11.10.
“Revolver Increase” means an increase of up to $5,000,000 in the aggregate in
the Revolving Loan Commitment Amount; provided that, (i) Required Lenders
consent to such increase; (ii) the Borrowers give the Administrative Agent at
least ten (10) days prior written notice; (iii) no Default or Event of Default
shall have occurred and be continuing or result after giving effect to such
increase in the Revolving Loan Commitment Amount; and (iv) the Borrowers shall
be in compliance, on a pro forma basis after giving effect to such increase in
the Revolving Loan Commitment Amount, with all covenants set forth in this
Agreement, including the financial covenants set forth in Section 7.2.4, and
such compliance shall be evidenced by a Compliance Certificate delivered to the
Administrative Agent.
“Revolving Lender” means each Lender with a Revolving Loan Commitment or holding
Revolving Loans as designated on Schedule II hereto or in an Assignment and
Assumption.
“Revolving Loan Commitment Amount” means, on any date, $15,000,000.00, as such
amount is reduced from time to time pursuant to Section 2.1.1(c)(iii) and as
such amount may be increased pursuant to Section 2.1.1(c)(i).




--------------------------------------------------------------------------------






“Revolving Loan Commitment Termination Date” means the earliest of (a) the
Stated Maturity Date, (b) the date on which the Revolving Loan Commitment Amount
is terminated in full or reduced to zero pursuant to Section 2.1.1(c)(iii), 8.2
or 8.3 and (c) the date on which any Commitment Termination Event occurs. Upon
the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.
“Revolving Note” means a promissory note of the Borrowers that is payable to any
Revolving Lender, substantially in the form of Exhibit A-1 attached hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
“Term Note” means a promissory note of the Borrowers that is payable to any Term
Lender, substantially in the form of Exhibit A attached hereto, evidencing the
aggregate Indebtedness of the Borrowers to such Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.
SECTION 2.4. By this Amendment Agreement, clause (c) of Section 2.1.1 (“The
Loans”) of the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:


(c)    Revolving Loan.
(i) Revolving Loan Commitment. On the terms and subject to the conditions of
this Agreement (including Article V), from time to time on any Business Day
occurring prior to the Revolving Loan Commitment Termination Date, each
Revolving Lender severally agrees to make loans (relative to such Revolving
Lender, its “Revolving Loans”) to the Borrowers equal to such Revolving Lender's
Percentage of the aggregate amount of the Borrowing of the Revolving Loans
requested by the Borrowers to be made on such day. The commitment of each
Revolving Lender described in this clause (c)(i) is herein referred to as its
“Revolving Loan Commitment”. On the terms and subject to the conditions hereof,
the Borrowers may from time to time borrow, prepay and reborrow Revolving Loans.
Upon satisfaction of the conditions precedent set forth in the definition of
Revolver Increase, the Revolving Loan Commitment Amount may be increased by up
to $5,000,000 in the aggregate. The Administrative Agent shall select and
reasonably approve one or more Lenders to participate in any Revolver Increase.
Lenders shall have no obligation and no right to participate in any Revolver
Increase.
(ii) Revolving Loan Availability. No Borrowing of Revolving Loans shall be made
if, after giving effect thereto the aggregate outstanding principal amount of
all the Revolving Loans (x) of all the Revolving Lenders would exceed the
Revolving Loan Commitment Amount or (y) of any Revolving Lender would exceed
such Revolving Lender's Percentage of the Revolving Loan Commitment Amount.




--------------------------------------------------------------------------------






(iii) Reduction of the Revolving Loan Commitment Amount.
(x) Optional Reduction. The Borrowers may, from time to time on any Business Day
after the date of the initial Borrowing on the Revolving Loan, voluntarily
reduce the unused amount of the Revolving Loan Commitment Amount; provided,
however, that (i) all such reductions shall be made on not less than one nor
more than five Business Days' prior notice to the Administrative Agent and be
permanent, (ii) any partial reduction of the unused amount of the Revolving Loan
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $1,000,000 and (iii) the Revolving Loans shall have been prepaid to
the extent required by Section 3.1.2.
(y) Mandatory Reduction. The Revolving Loan Commitment Amount shall be
permanently reduced by the aggregate amount that the Revolving Loans are prepaid
or repaid (or would be prepaid or repaid if the outstanding principal amount of
the Revolving Loans was not less than such amount) pursuant to clause (b) of
Section 3.1.2 (but without giving effect to the penultimate sentence of clause
(b) of Section 3.1.2) at any time that the Term Loans and any Incremental Term
Loans have been paid in full and the Loan to Value Ratio is greater than 50%,
calculated on a pro forma basis.
(iv)    Borrowing Procedures.
(x) Borrowing Requests. By delivering a duly completed and executed Borrowing
Request to the Administrative Agent on or before 11:00 a.m. (New York City
time), on a Business Day occurring prior to the Revolving Loan Commitment
Termination Date, the Borrowers may from time to time irrevocably request that
(i) a Base Rate Loan be made not less than one nor more than five Business Days
thereafter or that (ii) a LIBOR Loan be made not less than three nor more than
five Business Days thereafter; provided, however, that no Revolving Loan shall
be made as a LIBOR Loan for an Interest Period extending beyond the Stated
Maturity Date. All (i) Base Rate Loans shall be made in a minimum amount of
$500,000 and an integral multiple of $100,000 or, if less, in the unused amount
of the Revolving Loan Commitment Amount, and (ii) LIBOR Loans shall be made in a
minimum amount of $1,000,000 and an integral multiple of $1,000,000. The
proceeds of all Loans shall be used solely for the purposes described in Section
4.10.
(y) Funding by Revolving Lenders. The Administrative Agent shall promptly notify
each Revolving Lender of its receipt of a Borrowing Request pursuant to clause
(iv)(x), the amount required to be funded by each such Revolving Lender and when
such amount must be funded. On the terms and subject to the conditions of this
Agreement, each Borrowing shall be made on the Business Day specified in such
Borrowing Request. On or before 1:00 p.m. (New York City time) on such Business
Day each Revolving Lender shall deposit with the Administrative Agent same day
funds in an amount equal to such Revolving Lender's Percentage of the requested
Borrowing. Such deposit will be made to an account which the Administrative
Agent shall specify from time to time by notice to the Revolving Lenders. To the
extent funds are received from the Revolving Lenders, the Administrative Agent
shall make such funds available to the Borrowers by wire transfer to the
accounts the Borrowers shall have specified in their Borrowing Request. No
Revolving Lender's obligation to make any Revolving Loan shall be affected by
any other Revolving Lender's failure to make any Revolving Loan. Nothing in this
Section 2.1.1(c)(iv)(y) or elsewhere




--------------------------------------------------------------------------------




in this Agreement or the other Loan Documents shall be deemed to require the
Administrative Agent (or any other Lender) to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
SECTION 2.5. By this Amendment Agreement, clauses (a) and (b) of Section 2.2
(“Notes”) of the Existing Credit Agreement are hereby amended and restated in
their entirety as follows:


(a)    The Borrowers' obligation to pay the principal of, and interest on, the
Term Loan made to them by each Lender shall be evidenced by a Term Note, dated
the Funding Date and with blanks appropriately completed in conformity herewith.
Upon the request of any applicable Lender, the Borrowers shall execute and
deliver to such Lender a separate Note for each applicable Incremental Term Loan
or for the Revolving Loan, each dated the closing date of such Incremental Term
Loan or Revolving Loan, or, if later, the date of such request, in the principal
amount of such Lender's pro rata share of such Incremental Term Loan Commitment
or Revolving Loan Commitment, as applicable.
(b)    The Notes issued to each Lender pursuant to clause (a) shall (i) be
executed by the Borrowers, (ii) be payable to the order of such Lender or such
Lender's assigns, (iii) be in the stated principal amount equal to the Term Loan
made by such Lender on date of such Note or the principal amount of such
Lender's pro rata share of the Revolving Loan Commitment, (iv) be payable as
provided in Section 3.1, (v) accrue interest as provided in Section 3.2 and (vi)
be entitled to the benefits of this Agreement and the other Loan Documents.
SECTION 2.6. By this Amendment Agreement, clause (b) of Section 3.1.2
(“Mandatory Prepayments and Repayments”) of the Existing Credit Agreement is
hereby amended by inserting the words “and any Revolving Loans subject to the
limitations set forth in Section 2.1.1(c)(iii)(y)” at the end of the first
sentence of such clause (b).


SECTION 2.7. By this Amendment Agreement, clause (b) of Section 3.1.2
(“Mandatory Prepayments and Repayments”) of the Existing Credit Agreement is
hereby amended by inserting the words “or any other Timber Lease” after both
instances of the words “or a single portion of the LTC Lease”.




--------------------------------------------------------------------------------








SECTION 2.8.     By this Amendment Agreement, clause (e) of Section 3.1.2
(“Mandatory Prepayments and Repayments”) of the Existing Credit Agreement is
hereby amended to delete therefrom all references to Revolving Loans.


SECTION 2.9.    By this Amendment Agreement, Section 3.1.2 (“Mandatory
Prepayments and Repayments”) of the Existing Credit Agreement is hereby amended
by adding the following thereto as clause (f):


(f) Revolving Loans. The Borrowers shall, on each date when the sum of the
aggregate outstanding principal amount of all Revolving Loans exceeds the
Revolving Loan Commitment Amount (as it may be reduced from time to time), repay
the Revolving Loans until they have been paid in an amount equal to such excess.
SECTION 2.10.    By this Amendment Agreement, Section 3.1 (“Repayments and
Prepayments”) of the Existing Credit Agreement is hereby amended by adding the
following thereto as Section 3.1.3:


Section 3.1.3 Application of Prepayments. Each prepayment of any Loans made
pursuant to this Section 3.1.2 (other than payments made on the Term Loans
pursuant to Section 3.1.2(c) in the amount of the difference between the
scheduled cumulative reduction requirement amount and the actual cumulative
reduction requirement amount as of the dates set forth in such Section 3.1.2(c))
shall be applied as follows: (a) first, pro rata to the outstanding balance of
the Term Loans and any Incremental Term Loans (if and when applicable); and
second, after the Term Loans and any Incremental Term Loans (if and when
applicable) have been paid in full, to repay any Revolving Loans. Each
prepayment of any Loans made pursuant to Section 3.1.1 shall be applied first,
to the prepayment of the Revolving Loans; and second, after the Revolving Loans
have been paid in full, pro rata to the outstanding balance of the Term Loans
and any Incremental Term Loans (if and when applicable); provided, that the
Borrowers may, at their option, request that the prepayments be applied as
provided in the first sentence of this Section 3.1.3. All payments made pursuant
to Sections 3.1.1 and 3.1.2 shall first be applied to Loans accruing interest at
the Base Rate or Loans accruing interest at LIBOR, as the Borrowers shall direct
in writing and, in the absence of such direction, shall first be applied to
Loans accruing interest at the Base Rate and then to Loans accruing interest at
LIBOR as the Administrative Agent shall elect. Each prepayment of any Loans made
pursuant to this Section 3.1 shall, except as provided in Section 4.4, be
without premium or penalty and be accompanied by the payment of accrued and
unpaid interest on the amount prepaid.
SECTION 2.11.    By this Amendment Agreement, the proviso appearing at the end
of Section 3.2.1 (“Interest Rates”) of the Existing Credit Agreement is hereby
amended by deleting therefrom both instances of the words “or Revolving Loans”.




--------------------------------------------------------------------------------






SECTION 2.12.    By this Amendment Agreement, Article III (“Repayments and
Prepayments”) of the Existing Credit Agreement is hereby amended by adding the
following thereto as Section 3.3:


Section 3.3 Commitment Fee. The Borrowers agree to pay to the Administrative
Agent, for the pro rata account of each Revolving Lender (other than each
Revolving Lender that is a Defaulting Lender), for the period (including any
portion thereof when the Revolving Loan Commitment is suspended by reason of the
Borrower's inability to satisfy any condition of Article V) commencing on the
Amendment Effective Date and continuing through the Revolving Loan Commitment
Termination Date, a commitment fee (the “Commitment Fee”) at the Applicable
Commitment Fee Rate on such Lender's Percentage of the average daily unused
portion of the Revolving Loan Commitment Amount during the quarter ending on the
applicable Quarterly Payment Date (without taking into account that portion of
Revolving Loan Commitment Amount attributable to such Defaulting Lender). Such
commitment fees are non-refundable and shall be payable by the Borrowers in
arrears on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date following the Amendment Effective Date, and on the Revolving Loan
Commitment Termination Date.
SECTION 2.13.    By this Amendment Agreement, clause (a) of Section 4.7
(“Payment, Interest Calculations, etc.”) of the Existing Credit Agreement is
hereby amended (i) to delete the second and third sentences of such clause (a)
in their entirety and (ii) to add the following to the end of the first sentence
of such clause (a):
; provided, however, that in the case of any Revolving Lender that is a
Defaulting Lender due to failure to fund, the Administrative Agent shall be
entitled to set off the funding shortfall against such Defaulting Lender's
respective share of all payments received from the Borrowers.
SECTION 2.14    By this Amendment Agreement, Section 4.10 (“Use of Proceeds”) of
the Existing Credit Agreement is hereby amended and restated in its entirety as
follows:


Section 4.10 Use of Proceeds. The Borrowers shall apply all the proceeds of the
Term Loans to (i) refinance outstanding Indebtedness due under the Original
Credit Agreement and under the Subordinated Debt Documents (as such term is
defined in the Original Credit Agreement), (ii) fund costs and expenses
associated with this Agreement and (iii) fund modest leases of additional
Timberlands. The proceeds of any Incremental Term Loans shall be used solely to
finance acquisitions of additional Real Property in accordance with clause
(b)(iv) of Section 2.1.1. The proceeds of any Revolving Loans shall be used for
(x) general working capital, (y) acquisitions of additional Real Property,
provided that, any such acquisition is permitted pursuant to the terms and
provisions of this Agreement including, without limitation, Section 7.2.8, and
(z) redemption of Equity Interests permitted by clause (y)(D) of the provision
of clause (ii) of Section 7.2.6 of up to $150,000 in the aggregate during any
month, provided that, the Loan to Value Ratio, calculated on pro forma basis
after giving effect to such redemption, is less than 40%.




--------------------------------------------------------------------------------






SECTION 2.15.    By this Amendment Agreement, Section 4.11 (“Payment Reliance”)
of Existing Credit Agreement is amended (i) to designate the existing Section
4.11 as clause (b) of Section 4.11 and (ii) to insert the following as clause
(a) of Section 4.11:


(a)    Unless the Administrative Agent shall have been notified by any Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on such date in accordance with
clause (c)(iv)(y) of Section 2.1.1 and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. If and to the extent
that such Lender shall not have made its share of the applicable Borrowing
available to the Administrative Agent, such Lender and the Borrowers severally
agree to pay the Administrative Agent forthwith on demand such corresponding
amount together with interest thereon, for each day from and including the date
such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent at the interest rate applicable to LIBOR
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender's Loan included in such Borrowing. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
SECTION 2.16.    By this Amendment Agreement, Section 4.12 (“Replacement of
Lenders”) of the Existing Credit Agreement is hereby amended to replace the
words “two-thirds of the outstanding principal amount of the Loans” appearing in
the first sentence of such Section 4.12 with the words “two-thirds of the sum of
(i) the aggregate unused Commitments plus (ii) the unpaid principal amount of
the Notes”.


SECTION 2.17.    By this Amendment Agreement, Article V (“CONDITIONS PRECEDENT
TO FUNDING DATE) of the Existing Credit Agreement is hereby amended by adding
the following thereto as Sections 5.2 and 5.3:


Section 5.2 Conditions to the making of the initial Borrowing on the Revolving
Loans. The obligations of each Revolving Lender to fund the initial Borrowing on
the Revolving Loans shall be subject to the prior or concurrent fulfillment of
each of the conditions precedent set forth in Article V of that certain
Amendment No. 2 to Amended and Restated Credit Agreement, dated as of June 10,
2011, by and among the Loan Parties, the Administrative Agent and the Lenders.
Section 5.3 Conditions to the making of all Borrowings on the Revolving Loans.
The obligation of each Revolving Lender to make any Revolving Loan shall be
subject to the fulfillment of each of the conditions precedent set forth in this
Section 5.3 to the satisfaction of the Administrative Agent:
Section 5.3.1. Compliance with Warranties, No Default, etc. Both before and
after giving effect to any Borrowing on the Revolving Loans:




--------------------------------------------------------------------------------




(a)    the representations and warranties set forth in Article VI and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as if then made; provided, that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard; and
(b) no Default or Event of Default shall have then occurred and be continuing or
would result therefrom.
Section 5.3.2. Borrowing Request, etc. The Administrative Agent shall have
received, as herein provided, a duly completed and executed Borrowing Request.
Each delivery of a Borrowing Request shall constitute a representation and
warranty by the Borrower that on the date of such Borrowing (both immediately
before and after giving effect to such Borrowing and the application of the
proceeds thereof) the statements made in Section 5.3.1 are true and correct.
Section 5.3.3. Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party with respect to such Borrowing
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its legal counsel. In addition, the Administrative Agent shall have
received all information, approvals, opinions, documents or instruments as its
counsel may reasonably request.
Section 5.3.4. Determinations Under Sections 5.2 and 5.3. For purposes of
determining compliance with the conditions specified in Sections 5.2 and 5.3,
each Revolving Lender shall be deemed to have consented to and approved each
document or other matter required thereunder to be consented to or approved by
each of them unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received a notice
from such Revolving Lender prior to the making of any Borrowing on the Revolving
Loans specifying its objection thereto and such Revolving Lender shall not have
made available to the Administrative Agent its ratable portion of the requested
Borrowing.
SECTION 2.18.    By this Amendment Agreement, clause (w) of Section 7.1.11
(“Timber Affirmative Covenants”) of the Existing Credit Agreement is hereby
amended to insert at the end of such clause (w) the following sentence:


Upon the acquisition of any Real Property for an amount greater than $1,000,000
in connection with a single purchase or $5,000,000 in the aggregate since the
most recent appraisal delivered pursuant to clause (h) of this Section 7.1.11,
Wells Timberland may deliver to the Lenders a report updating the Value of the
Timberlands; provided that, (1) for any acquisition of any Real Property by
Wells Timberland for an amount greater than $5,000,000 in connection with a
single purchase, the Administrative Agent and each Lender shall have received
and approved an appraisal from American Forest Management or another nationally
recognized forestry appraisal firm that is reasonably satisfactory to the
Administrative Agent, (2) such acquisition is permitted pursuant to the terms of
this Agreement, (3) such Real Property is subject to a first priority security
interest in favor of the Administrative Agent, and (4) the Loan Parties have
complied with the terms of and all requests of the Administrative Agent made
pursuant to the Loan Documents, including, without limitation, Section 7.1.9(b)
of this Agreement.
SECTION 2.19.    By this Amendment Agreement, clause (x) of Section 7.1.11
(“Timber Affirmative Covenants”) of the Existing Credit Agreement is hereby
amended to insert the words “or other




--------------------------------------------------------------------------------




Timber Lease” after both instances of the words “LTC Lease”.


SECTION 2.20.    By this Amendment Agreement, clause (a) of Section 7.1.12
(“Interest Reserve Account”) of the Existing Credit Agreement is hereby amended
by inserting the following sentences at the end of such clause (a):


After the Amendment Effective Date, (a) for the first six-months following the
Amendment Effective Date, the Interest Reserve will be calculated based on the
assumption that no Borrowings will be made on the Revolving Loans; and (b) after
the first six-months following the Amendment Effective Date, the Interest
Reserve will be calculated based on the assumptions that Borrowings will be made
on the Revolving Loans during such six or three month period equal to the
average daily balance for the immediately preceding six-month period.
SECTION 2.21.    By this Amendment Agreement, clause (b) of Section 7.2.4
(“Financial Covenants”) of the Existing Credit Agreement is hereby amended and
restated in its entirety as follows:
(b)    On and after December 31, 2010, at the end of each Fiscal Quarter and
upon the sale or acquisition of any Real Property in accordance with the terms
of this Agreement, the Loan to Value Ratio may not exceed 50%.
SECTION 2.22.    By this Amendment Agreement, clause (c) of Section 7.2.8
(“Mergers, Asset Acquisitions, Etc.”) of the Existing Credit Agreement is hereby
amended and restated in its entirety as follows:


(c) and the acquisition of assets that (i) are to be utilized in the ordinary
course of the business of the Borrowers accordance with Section 7.2.1, (ii) are
from the amounts paid to the Borrowers pursuant to clause (a)(vii)(B) and clause
(a)(vii)(C) of Section 9.3 or from the proceeds of any Revolving Loan to the
extent permitted by Section 4.10, (iii), in the event that the acquired asset is
a lease, sublease, or license by Wells Timberland of any additional real
property, are in form and substance reasonably acceptable to the Administrative
Agent, (iv) are subject to a first priority security interest in favor of the
Administrative Agent and the Loan Parties have complied with the terms of and
all requests of the Administrative Agent made with respect to such assets
pursuant to the terms of the Loan Documents, including, without limitation,
Section 7.1.9, and (v) the Borrowers have delivered to the Administrative Agent
a supplement to Item 1.1(a) of the Disclosure Schedules setting forth the
allocated cost basis for such Real Property, in form and substance acceptable to
the Administrative Agent;
SECTION 2.23.    By this Amendment Agreement, clause (a)(vi) of Section 9.3
(“Payment of Funds From Accounts”) of the Existing Credit Agreement is hereby
amended by replacing the reference therein to “$4,000,000” with “$2,000,000.”


SECTION 2.24.    By this Amendment Agreement, the proviso in clause (a) of
Section 9.3 (“Payment of Funds From Accounts”) of the Existing Credit Agreement
appearing immediately after clause (a)(vii)(C) is hereby amended by replacing
the reference therein to “clauses (viii)(B) and (C)” with “clauses (vii)(B) and
(C)”.


SECTION 2.25.    By this Amendment Agreement, clauses (b)(ii), (iii), (v) and
(x) of Section 11.1 (“Waivers, Amendments, Etc.”) of the Existing Credit
Agreement are hereby amended and restated




--------------------------------------------------------------------------------




in their entirety as follows:


(ii) reduce the principal of, or rate of interest on, or fees payable with
respect to, any Loan of any affected Lender or Voting Participant;
(iii) extend the due date for, or reduce the amount of, any scheduled payment or
prepayment under clause (a) or (b) or (f) of Section 3.1.2 of principal on any
Loan of any affected Lender or Voting Participant;
(v) alter Section 2.1 (with the exception of the Revolver Increase) or 2.3 or
9.3;
(x) increase the amount of the Commitment (which action shall be deemed to
affect all the Lenders and Voting Participants) other than with respect to the
Revolver Increase.
SECTION 2.26.    By this Amendment Agreement, the Existing Credit Agreement is
hereby amended by adding the following thereto as Section 11.23 (Amendment Date
Assignment):


Section 11.23 Amendment Date Assignment
On the date of the initial Borrowing under the Revolving Loan, AgSouth will
assign all of its Revolving Loans to CoBank. Accordingly, Schedule II contains
the Revolving Loan Commitment Amount both before and after giving effect to such
assignment and Schedule III contains the administrative information of CoBank as
assignee and not AgSouth.




--------------------------------------------------------------------------------






SECTION 2.27.    By this Amendment Agreement, the Existing Credit Agreement is
hereby amended by adding the following thereto as Section 11.24 (Amendment Date
Assignment):


Section 11.24 Borrowers' Agent
Each of the Borrowers hereby appoints and authorizes the other to act as its
agent under this Agreement and the other Loan Documents with such powers and
discretion as are specifically delegated to the Borrowers (individually or
collectively) by the terms of this Agreement and the other Loan Documents,
together with such other powers as are reasonably incidental thereto, including,
without limitation, to execute and deliver to the Administrative Agent all
notices, certificates and similar items (including, without limitation, any
Borrowing Requests or Continuation/Conversion Notice) required or permitted
under this Agreement on behalf of any Borrower or both Borrowers. The
Administrative Agent and each Borrower may rely on any notice delivered by
either Borrower on behalf of any Borrower or both Borrowers. Any act by one
Borrower shall be deemed taken on behalf of both Borrowers.
SECTION 2.28.    By this Amendment Agreement, the attached Schedule II amends
and restates Schedule II of the Existing Credit Agreement.


SECTION 2.29.    By this Amendment Agreement, the Existing Credit Agreement is
hereby amended to add thereto as Exhibit A-1 the Exhibit A-1 attached hereto.


SECTION 2.30.    By this Amendment Agreement, the attached Exhibits B-1, B-2, C
and F amend and restate Exhibits B-1, B-2, C and F of the Existing Credit
Agreement.


ARTICLE III


REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make the amendments provided for in Article
II, the Borrowers hereby jointly and severally (a) represent and warrant that
(i) each of the representations and warranties of the Loan Parties contained in
the Existing Credit Agreement and in the other Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof (except, if any such representation and warranty relates to an earlier
date, such representation and warranty shall be true and correct in all material
respects as of such earlier date) and (ii) no Default or Event of Default has
occurred and is continuing and (b) agrees that the incorrectness in any material
respect of any representation and warranty contained in the preceding clause (a)
shall constitute an immediate Event of Default.


ARTICLE iV


ACKNOWLEDGMENT OF LOAN PARTIES


By executing this Amendment Agreement, each of the Loan Parties hereby confirms
and agrees that each Loan Document to which it is a party is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the Amendment Effective Date each reference
therein to the Existing Credit Agreement shall refer to the Existing Credit
Agreement after giving effect to this Amendment Agreement (the Existing Credit
Agreement, as so amended the “Amended Credit




--------------------------------------------------------------------------------




Agreement”).
ARTICLE V


CONDITIONS TO EFFECTIVENESS


SECTION 5.1.    Amendment Effective Date. This Amendment Agreement shall become
effective on such date (herein called the “Amendment Effective Date”) if and
when the conditions set forth in this Section 5.1 have been satisfied.


SECTION 5.1.1    Execution of Agreement. The Administrative Agent shall have
received counterparts of (i) this Amendment Agreement duly executed and
delivered on behalf of the Borrowers, each of the other Loan Parties, the
Administrative Agent and all Lenders and (ii) of that certain Closing Fees
Letter, dated as of the date hereof duly executed and delivered on behalf of the
Borrowers.


SECTION 5.1.2    Resolutions, Good Standing, etc. Each Lender shall have
received from each Loan Party a certificate, dated as of the Amendment Effective
Date, of its Secretary or Assistant Secretary confirming that the resolutions,
Organizational Documents and incumbency and signatures certified and delivered
on the Effective Date (as defined in the Existing Credit Agreement) of the
Existing Credit Agreement remain in true, correct and complete and are in full
force and effect. In addition, the Administrative Agent shall have received
satisfactory good standing certificates for each jurisdiction where the
Collateral is located and each other jurisdiction where the Borrowers and each
other Loan Party are organized and are authorized (or should be authorized under
applicable Law) to conduct business.


SECTION 5.1.3    Delivery of Revolving Notes. Each Revolving Lender shall have
received its Revolving Note in an amount equal to such Revolving Lender's
Revolving Loan Commitment Amount, dated as of the Amendment Effective Date, duly
completed as provided in the Loan Documents and duly executed and delivered by
an Authorized Officer of each Borrower.


SECTION 5.1.4    Solvency Certificate. The Administrative Agent shall have
received solvency certificates in form and substance acceptable to the
Administrative Agent, duly executed by a Financial Officer of Wells Manager as
Manager of Wells Timberland, Wells REIT as General Partner of Wells Partnership,
Timber Manager as Manager of Wells TRS Subsidiary, Wells Manager as Manager of
Wells HBU, Wells REIT and Wells TRS, respectively, and dated as of the Amendment
Effective Date.


SECTION 5.1.5    Representations and Warranties. The representations and
warranties made by the Borrowers pursuant to Article III hereof as of the
Amendment Effective Date shall be true and correct.


SECTION 5.1.6    Satisfactory Due Diligence. Each Lender shall have completed,
to its satisfaction, a due diligence analysis with respect to the business,
assets, operations, condition (financial and otherwise) and prospects of the
Borrowers and their Subsidiaries, including with respect to their ability to
comply with the representations and warranties and covenants contained in the
Loan Documents.


SECTION 5.1.7    Compliance Certificate. The Administrative Agent shall have
received a Compliance Certificate, duly executed by a Financial Officer of Wells
Manager, and dated as of the Amendment Effective Date. Satisfactory Legal Form.
All documents executed or submitted pursuant to this Amendment Agreement by or
on behalf of any Loan Party shall be reasonably satisfactory in form and
substance to each Lender Party and its legal counsel. In addition, the
Administrative Agent shall have




--------------------------------------------------------------------------------




received all information, approvals, opinions, documents or instruments as its
counsel may reasonably request.


ARTICLE Vi


MISCELLANEOUS


SECTION 6.1    Cross-References. References in this Amendment Agreement to any
Article or Section are, unless otherwise specified, to such Article or Section
of this Amendment Agreement.


SECTION 6.2    Loan Document Pursuant to Amended Credit Agreement. This
Amendment Agreement is a Loan Document executed pursuant to the Amended Credit
Agreement. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions contained in the Existing Credit
Agreement and each other Loan Document shall remain unamended or otherwise
unmodified and in full force and effect.


SECTION 6.3    Limitation of Amendment. The amendments set forth in Article II
shall be limited precisely as provided for herein and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Existing Credit Agreement or of any term or provision of any
other Loan Document or of any transaction or further or future action on the
part of either of the Borrowers or any other Loan Party which would require the
consent of the Administrative Agent or any of the Lenders under the Existing
Credit Agreement or any other Loan Document.


SECTION 6.4    Counterparts. This Amendment Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment Agreement by telecopy or electronic mail shall be effective as
delivery of a manually executed counterpart of this Amendment Agreement.


SECTION 6.5    Successors and Assigns. This Amendment Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


SECTION 6.6    Further Assurances. The Borrowers shall execute and deliver, and
shall cause each other Loan Party to execute and deliver, from time to time in
favor of the Administrative Agent and the Lenders, such documents, agreements,
certificates and other instruments as shall be necessary or advisable to effect
the purposes of this Amendment Agreement, the Amended Credit Agreement and the
other Loan Documents.




--------------------------------------------------------------------------------






SECTION 6.7    Costs and Expenses. The Borrowers agree to pay all reasonable
costs and expenses of the Administrative Agent (including the fees and
out-of-pocket expenses of legal counsel of the Administrative Agent) that are
incurred in connection with the execution and delivery of this Amendment
Agreement and the other agreements and documents entered into in connection
herewith.


SECTION 6.8    GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AMENDMENT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK. EACH PERSON A PARTY HERETO KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS AMENDMENT AGREEMENT OR ANY
AGREEMENT OR DOCUMENT ENTERED INTO IN CONNECTION HEREWITH. THIS AMENDMENT
AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENT, WRITTEN
OR ORAL, WITH RESPECT HERETO.


[Signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be executed by their respective officers hereunto duly authorized as of the day
and year first above written.


BORROWERS:


TIMBERLANDS II, LLC


By:    WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC, as Manager
By:    /s/ Brian M. Davis____________
Name: Brian M. Davis
Title: SVP and Chief Financial Officer




WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.


By: WELLS TIMBERLAND REIT, INC., as
General Partner


By: /s/ Douglas P. Williams__________________
Name: Douglas P. Williams
Title: Executive Vice President








[Signatures continue on following page]




--------------------------------------------------------------------------------








[Signatures continued from previous page]


OTHER LOAN PARTIES:
WELLS TRS HARVESTING OPERATIONS, LLC
By:    FOREST RESOURCE CONSULTANTS, INC., as Manager


By:     /s/ David T. Foil______________________
Name: David T. Foil
Title: President


WELLS TIMBERLAND REIT, INC.


By:    _/s/ Douglas P. Williams__________________
Name: Douglas P. Williams
Title: Executive Vice President


WELLS TIMBERLAND TRS, INC.


By:    /s/ Douglas P. Williams__________________
Name: Douglas P. Williams
Title: Executive Vice President


WELLS TIMBERLAND HBU, LLC
By:    WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC, as Manager


By:     /s/ Brian M. Davis_________________
Name: Brian M. Davis
Title: SVP and Chief Financial Officer


[Signatures continue on following page]




--------------------------------------------------------------------------------






[Signatures continued from previous page]


ADMINISTRATIVE AGENT AND LENDER:
COBANK, ACB,
as Administrative Agent and a Lender
By: /s/Michael Tousignant______________
Name: Michael Tousignant
Title: Vice President
OTHER LENDERS:


AGFIRST FARM CREDIT BANK


By: /s/ John W. Burnside, Jr. ________
Name: John W. Burnside, Jr.
Title: Vice President


WELLS FARGO BANK, N.A.


By:    /s/ Roger Shreero______________
Name: /s/ Roger Shreero_
Title: Managing Director
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH


By:    /s/ Theodore Cox_________________
Name: Theodore Cox
Title: Executive Director


By:    /s/ Brett Delfino__________________
Name: Brett Delfino_
Title: Executive Director


METROPOLITAN LIFE INSURANCE COMPANY


By:    C. Ray Smith____________________
Name: C. Ray Smith
Title: Director






--------------------------------------------------------------------------------






[Signatures continued from previous page]


OTHER Lenders continued:




AGSOUTH FARM CREDIT, ACA


By:    /s/ Pat Calhoun________________        
Name: Pat Calhoun
Title: Executive Vice President








--------------------------------------------------------------------------------






[Signatures continued from previous page]


VOTING PARTICIPANTS (pursuant to
Section 11.10(d):




FARM CREDIT BANK OF TEXAS


By: /s/ Chris M. Levine_________________
Name: Chris M. Levine
Title: Vice President




FARM CREDIT SERVICES OF AMERICA, FLCA


By:    /s/ Curt A. Brown___________________
Name: Curt A. Brown
Title: Vice President


FARM CREDIT WEST, FLCA


By:    /s/ Ben Madonna____________________
Name:Ben Madonna
Title: Vice President


UNITED FCS, FLCA, DBA FCS COMMERCIAL FINANCE GROUP


By:    /s/ Lisa Caswell_____________________
Name: Lisa Caswell
Title: Vice President








--------------------------------------------------------------------------------






        
Schedule II


TERM LOAN COMMITMENT AMOUNT AS OF THE FUNDING DATE
Lender
Term Loan Commitment Amount
AgSouth Farm Credit, ACA
$137,395,348.83
Wells Fargo Bank, N.A.
$34,348,837.21
Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland”, New
York Branch
$19,627,906.98
Metropolitan Life Insurance Company
$19,627,906.98



TERM LOAN COMMITMENT AMOUNT AFTER GIVING EFFECT TO THE FUNDING DATE ASSIGNMENTS
AS OF THE FUNDING DATE
Lender
Term Loan Commitment Amount
CoBank, ACB
$93,232,558.13
AgFirst Farm Credit Bank
$44,162,790.70
Wells Fargo Bank, N.A.
$34,348,837.21
Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland”, New
York Branch
$19,627,906.98
Metropolitan Life Insurance Company
$19,627,906.98



REVOLVING LOAN COMMITMENT AMOUNT
Lender
Revolving Loan Commitment Amount
AgSouth Farm Credit, ACA
$5,000,000
Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland”, New
York Branch
$5,000,000
Metropolitan Life Insurance Company
$5,000,000



REVOLVING LOAN COMMITMENT AMOUNT AFTER GIVING EFFECT TO THE AMENDMENT EFFECTIVE
DATE ASSIGNMENT
Lender
Revolving Loan Commitment Amount
CoBank, ACB
$5,000,000
Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland”, New
York Branch
$5,000,000
Metropolitan Life Insurance Company
$5,000,000







